Citation Nr: 1648111	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-23 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran had active service from January 1975 to September 1983 and June 1985 to December 1985.  The Veteran also had unconfirmed Army Reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

On May 30, 2013, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The record shows the veteran has been diagnosed with bipolar disorder.  In a newly submitted private medical opinion of June 2016, the private physician appears to state that the current bipolar disorder is related to claimed stressors in service.  Therefore, the Board considers the issue of service connection for bipolar disorder to have been raised by the record. 

In a July 2013 decision, the Board denied the Veteran's claim for service connection of PTSD.  The Veteran, in turn, appealed to the Court.  In October 2014, counsel for VA's Secretary and the Veteran's representative filed a Joint Motion for Partial Vacatur and Remand with the Court.  In October 2014, the Court granted the motion, vacating the Board's decision, in part, and remanding the matter to the Board for further proceedings consistent with the Joint Motion. 

In August 2015, the Board denied the claim for service connection for PTSD.  The Veteran appealed the denial to the Court.  In February 2016, pursuant to a Joint Motion for Remand (JMR), the Court remanded the claim to the Board for further proceedings consistent with the JMR.
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claim file, the Board finds that additional development is needed prior to deciding the issue on appeal.

The record shows the Veteran has been diagnosed with PTSD and bipolar disorder.  The Veteran has argued that his PTSD is due to specific stressors in service.  These stressors include: the death of his infant son from SIDS while he was in service, witnessing a murder while a military police officer, witnessing a suicide as a military police officer, and dealing with multiple assaults while a military police officer.

The record shows that the AOJ has previously attempted to corroborate all the claimed stressors but for the death of his infant son.  The AOJ has not been able to confirm any of the claimed stressors related to the Veteran's work as military police.  

In regards to the death of his son, as noted, no attempts to corroborate this stressor have been made.  The Board had previously determined that this stressor need not be confirmed as there was no evidence in the record that related any psychiatric disability to the death of his infant son.  However, following the February 2016 Court remand, the Veteran, through his attorney, submitted a private medical opinion which states that his current PTSD is at least in part, related to not so much the death of his son, but the traumatic birth of his son.  Indeed, a June 2016 private medical opinion identifies as a stressor the Veteran witnessing an incredibly difficult birth of his son which lasted for over ten hours, causing what he considered to be trauma to his then wife, his son and himself.  He stated that his son's death about a year later has made him relive the trauma and difficulty of his birth and this contributed to his PTSD.  The June 2016 private medical opinion states that, at least in part, the Veteran's PTSD is related to the death of his son which happened while he was in service.

A review of the claim file shows that there is no evidence of the Veteran's son's birth or subsequent passing.  There is also no evidence of the circumstances of his son's birth.  Given the newly submitted evidence, the Board finds that efforts should be undertaken to corroborate this stressor.

Moreover, the June 2016 private opinion appears to state that the Veteran has bipolar disorder which was triggered by the claimed in-service stressors.  If the claimed stressor related to the birth and passing of his son is confirmed, a new VA examination and nexus opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to corroborate the claimed stressor of the difficult death and subsequent death of the Veteran's son who was born on December [redacted], 1977 and passed away on March [redacted], 1978 at Ft. Benning.  Any and all evidence needed to corroborate the claimed stressor should be obtained to include any VA medical treatment records needed or by requesting the Veteran to submit any additional evidence including any lay statements available.  All attempts to corroborate the claimed stressor should be clearly documented in the claim file.  

2. If the claimed stressor related to the birth and passing of the Veteran's son is confirmed, the AOJ should schedule the Veteran for a VA examination to determine the etiology of any acquired psychiatric disorder the Veteran may currently have, to include PTSD and bipolar disorder.  The claim file should be made available to the examiner.  After an examination of the Veteran, the examiner should provide an opinion as to whether any diagnosed psychiatric disability, including PTSD and bipolar disorder, is at least as likely as not caused by or aggravated by the claimed stressor of the birth and subsequent passing of the Veteran's son, or whether such etiology is unlikely.  A complete rationale for all opinions rendered should be provided.  

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

